Citation Nr: 1603595	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to an initial disability rating higher than 10 percent for rheumatoid/degenerative arthritis of the right knee.

2. Entitlement to an initial disability rating higher than 10 percent for rheumatoid arthritis of the left hand.

3. Entitlement to an initial disability rating higher than 10 percent for rheumatoid arthritis of the right hand.

4. Entitlement to an initial compensable disability rating prior to May 29, 2007; then a rating higher than 10 percent prior to September 17, 2015; and then a rating higher than 30 percent after September 17, 2015 for migraine headaches.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 1998, from October 2004 to May 2006, and from August 2011 to October 2012. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). In April 2015, the Veteran presented testimony in support of her claims to the undersigned Acting Veterans Law Judge. In June 2015, the Board remanded the claims for additional development and adjudicative action. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the entire rating period on appeal, the Veteran's right knee disability has manifested in flexion limited to, at worst, 120 degrees.

2. During the entire rating period on appeal, the Veteran's right knee disability has manifested in extension limited to, at worst, 10 degrees.

3. During the entire rating period on appeal, at worst, the Veteran's left hand disability has manifested in a gap of more than one inch between the fingertip of the index fingertip and the proximal crease of the palm, with the finger flexed to the extent possible.

4. During the entire rating period on appeal, at worst, the Veteran's right hand disability has manifested in a gap of more than one inch between the fingertip of the index fingertip and the proximal crease of the palm, with the finger flexed to the extent possible.

5. During the entire rating period on appeal, the Veteran's migraine headache symptoms have been characterized by characteristic prostrating attacks occurring on an average of once a month over the last several months.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for a right knee disability, manifested by limitation of flexion, have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5002, 5003, 5260 (2015).

2. The criteria for an initial disability rating of 10 percent for a right knee disability, manifested by limitation of extension, have been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5002, 5003, 5261 (2015).

3. The criteria for an initial disability rating in excess of 10 percent for a left hand disability, manifested by limitation of motion, have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5002, 5228, 5229, 5230 (2015).

4. The criteria for an initial disability rating in excess of 10 percent for a right hand disability, manifested by limitation of motion, have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5002, 5228, 5229, 5230 (2015).

5. For the entire time period on appeal, the schedular criteria for an initial evaluation of 30 percent for service-connected chronic migraine headaches have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in April 2007.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Regarding the Veteran's videoconference hearing before the Board, 38 C.F.R. 
§ 3.103(c)(2) requires that a Veterans Law Judge (VLJ) fully explain the issues and suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010). During the Veteran's hearing all parties agreed as to the issues on appeal. The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disabilities he is claiming. There is no indication there is any outstanding, obtainable evidence pertinent to this claim. The duties under Bryant have been met. To the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence. Moreover, in his hearing testimony he evidenced his actual knowledge of the type of evidence and information needed to substantiate this claim. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). Consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

The Appeals Management Center (AMC) substantially complied with the Board's June 2015 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC requested that the Veteran identify sources of treatment, obtained and associated updated VA treatment records, and scheduled the Veteran for VA medical examinations. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Disability Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran has specifically appealed the disability ratings assigned to her left and right hands, right knee, and migraine headaches. 

The Veteran is separately service connected for rheumatoid arthritis of the following joints: left and right shoulders and assigned disability ratings of ten percent each; left and right elbows, based on limitation of flexion, and assigned disability ratings of ten percent each; left and right elbows, based on limitation of extension, and assigned noncompensable disability ratings for each; left and right wrists and assigned disability ratings of ten percent each; left knee, based on limitation of flexion, and assigned a ten percent disability rating; left knee, based on limitation of flexion, and assigned a noncompensable disability rating; and left and right hands and fingers and assigned disability ratings of ten percent each.

The Veteran was granted service connection for degenerative arthritis of the right knee in a December 2007 rating decision and assigned a ten percent disability rating, based upon limitation of flexion. In a July 2013 rating decision, the RO re-characterized the Veteran's disability as rheumatoid/degenerative arthritis of the right knee and maintained the ten percent disability based upon limitation of flexion. Additionally, the RO separately service connected the Veteran for rheumatoid arthritis of the right knee and assigned the Veteran a non-compensable rating based upon limitation of extension. 

In a December 2007 rating decision, the Veteran was granted service connection for migraine headaches and assigned a noncompensable rating. In a January 2010 rating decision, the Veteran was assigned a ten percent disability rating. In an October 2015 rating decision, the Veteran was assigned a thirty percent disability rating. 

Rheumatoid Arthritis

Diagnostic Code 5002 provides that rheumatoid (atrophic) arthritis will be rated based on either as an active process or on the basis of chronic residuals, and the higher rating will be assigned. Ratings for rheumatoid arthritis as an active process will not be combined with the residual ratings for limitation of motion or ankylosis.
Under Diagnostic Code 5002, rheumatoid arthritis as an active process is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 60 percent for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; and a 100 percent rating for constitutional manifestations associated with active joint involvement that is totally incapacitating.

The Veteran was afforded a VA medical examination in September 2015 in connection with her rheumatoid arthritis. The examiner noted that the Veteran required continuous medication for her condition. But the examiner stated that the Veteran had not lost weight and had no anemia due to her condition. The examiner noted that the Veteran had pain attributable to her rheumatoid arthritis but did not have any limitation of joint movement attributable to rheumatoid arthritis. The Veteran reported exacerbations which were not incapacitating four or more times per year but no incapacitating exacerbations.

The record does not show the Veteran was or is completely incapacitated or has suffered frequent incapacitating episodes due to her rheumatoid arthritis. The Veteran has reported pain and limitation of motion due to her rheumatoid arthritis. However, she has not reported severely incapacitating episodes during the appeal period and the evidence of record does not demonstrate definite impairment of health with weight loss or anemia associated with her rheumatoid arthritis. As explained above, the Veteran has many separate disability ratings in connected with limitation of extension based upon her rheumatoid arthritis. These disability ratings far exceed the 20 percent disability rating that she would be entitled to under Diagnostic Code 5002. Therefore ratings under Diagnostic Code 5002 will not be used. 

Degenerative and Rheumatoid Arthritis of the Right Knee

As discussed above, under Diagnostic Code 5002, chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved. Where the limitation of motion of the specific joint or joints involved is noncompensable (0 percent) under the diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Such ratings of chronic residuals under Diagnostic Code 5002 are to be combined, not added. 38 C.F.R. § 4.71a.

Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran's right knee limitation of flexion or extension will be evaluated by the limitation of motion, whether the rating is based upon rheumatoid arthritis or degenerative arthritis. The Veteran will only be assigned one disability rating for each limitation of motion, in order to avoid prohibited pyramiding. Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). In this instance, it would be impermissible pyramiding to rate the knee under Diagnostic Code 5002 and Diagnostic Code 5003. That is because Diagnostic Code 5002 pertains to rheumatoid arthritis, which is rated based on limitation of motion, while Diagnostic Code 5003 pertains to degenerative arthritis, which is also rated based on limitation of motion. To rate the same joint twice based on limitation of motion constitutes impermissible pyramiding. 38 C.F.R. § 4.14.

The Veteran's degenerative/rheumatoid arthritis of the right knee based on limitation of flexion is assigned a 10 percent disability rating under Diagnostic Codes 5002-5260. 38 C.F.R. § 4.71a. The Veteran's rheumatoid arthritis of the right knee based on limitation of extension is assigned a noncompensable disability rating under Diagnostic Codes 5002-5261. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2015).

Under DC 5260, which evaluates limitation of knee flexion, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, which evaluates limitation of knee extension, a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261. 

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint. See VAOPGCPREC 9-2004. Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DCs 5003-5010 and DC 5257 (or under DCs 5258-9) without violating the prohibition of pyramiding of ratings. It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or DC 5261.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45; Mitchell. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Veteran was afforded a VA examination in May 2007 to evaluate the severity of her right knee disability. At that time her extension was to zero degrees and her flexion was to 130 degrees. She had intermittent knee pain with intermittent locking and buckling. She had no flare-ups but was unable to run because of pain and had pain with prolonged walking. 

In August 2007, her x-ray showed mild osteoarthritis and mild effusion of her right knee. The Veteran's VA treatment records show treatment for pain and achiness in her right knee. The Veteran reported occasional flare-ups. The Veteran's November 2008 x-ray showed a normal right knee. The Veteran's June 2011 VA treatment records showed moderate to severe intermittent pain in the right knee. There was intermittent swelling and locking of the knee. The Veteran's pain was increased with prolonged sitting, prolonged standing, and walking up and down stairs. The Veteran was only able to walk a half mile with pain. There was no swelling. There was mild tenderness on palpation. The Veteran's extension ended at zero degrees. The Veteran's flexion ended at 120 degrees with pain. 

The Veteran was afforded a VA medical examination in January 2012. She was on tapers of prednisone and was now on weekly injections of Enbrel. The Enbrel seemed to keep the disease controlled. The Veteran reported weakness, stiffness, swelling, lack of endurance, locking, tenderness, and pain. The Veteran reported flare-ups one time a month and each flare-up lasting for six days. The Veteran's walk was abnormal due to bilateral knee pain, and her walk was unsteady. She did not use assistive devices. The examination showed weakness, tenderness, deformity, guarding of movement, and significant tenderness. There were no signs of edema, instability, abnormal movement, effusion, redness, heat, malalignment, drainage or subluxation. There was locking pain. There was no ankylosis. The Veteran's flexion ended at 120 degrees with pain at 120 degrees and no additional limitation of motion after repetition. The Veteran's extension ended at 5 degrees with objective evidence of pain at 10 degrees and no additional limitation of motion after repetition. The Veteran was unable to perform stability tests with compartment or ligament stress. 

The Veteran was afforded another VA medical examination in September 2015. The Veteran reported no flare-ups and had a normal range of motion. There was no evidence of pain with weight bearing. There was no localized tenderness or pain on palpation. There was no objective evidence of crepitus. There was no additional functional loss or range of motion after three repetitions. There was no ankylosis, recurrent subluxation, lateral instability, recurrent effusion, joint instability. The Veteran used knee braces. 

The Veteran's limitation of flexion was measured at 130 degrees in May 2007, 120 degrees in June 2011 and January 2012, and 140 degrees in September 2015. All of these ranges of motions would support a noncompensable rating for the Veteran's limitation of flexion. However, Diagnostic Code 5002 provides that where the limitation of motion of the specific joint or joints involved is noncompensable (0 percent) under the diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion will be awarded. The Veteran is not entitled to a 20 percent rating without limitation of flexion to 45 degrees. The Veteran's claim for an increased disability rating based upon limitation of flexion is denied. 

The Veteran's limitation of extension was measured at zero degrees in May 2007, June 2011, and September 2015. In January 2012, the Veteran's limitation of extension was measured at 5 degrees with objective evidence of painful motion at 10 degrees. Taking into account the Veteran's painful limitation of motion, the Veteran is entitled to a 10 percent disability rating for limitation of extension of the right knee. DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). The Veteran would not be entitled to a 20 percent disability rating without limitation of extension to 15 degrees.

Rheumatoid Arthritis of the Left and Right Hands and Fingers

As discussed above, under Diagnostic Code 5002, chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved. Where the limitation of motion of the specific joint or joints involved is noncompensable (0 percent) under the diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Such ratings of chronic residuals under Diagnostic Code 5002 are to be combined, not added. 38 C.F.R. § 4.71a.

The Veteran's rheumatoid arthritis of the left and right hands based on limitation of flexion is assigned 10 percent disability ratings per hand under Diagnostic Codes 5002-5229. 38 C.F.R. § 4.71a. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2015).

The Veteran has asserted that she is entitled to ratings in excess of 10 percent for her left and right bilateral hand rheumatoid arthritis. 

Initially, the medical evidence does not reflect any indication of ankylosis of either the fingers or thumbs at any point during the period on appeal. Further, the Veteran has not asserted that she experiences ankylosis of any digits. As such, Diagnostic Codes 5216 through 5227 are not applicable.

Under DC 5228, limitation of motion of the thumb with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers warrants a 20 percent disability rating. Limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers warrants a 10 percent disability rating. Limitation of motion of the thumb with a gap of less than one inch (2.5 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers warrants a noncompensable disability rating. 38 C.F.R. § 4.71a.

Under DC 5229, limitation of motion of the index and long fingers, for both the major and minor side, a rating of 10 percent is warranted for a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by no more than 30 degrees. Lesser limitation is not compensable, and there is no provision for a rating higher than 10 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2015). 

Under DC 5230, limitation of motion of the ring and little fingers does not provide a compensable rating for either finger, regardless of the limitation of motion. 

The Veteran was afforded a VA medical examination in May 2007. Her right and left long fingers were noted to have fusiform swelling, mild tenderness, and normal extension.

The Veteran was afforded a VA medical examination. At that time she reported that her hands caused her mild to moderate and sometimes severe pain on a daily basis. The Veteran reported that her hands seemed weak. She reported severe pain in the morning that tended to dissipate after about an hour. At that time, the Veteran's bilateral long, index, ring and little fingers had normal extension. There was no gap between her thumb pads and fingers. The Veteran's right and left hands showed a gap between her index fingers and proximal transverse creases of the hands on maximum flexion of 3 centimeters each. The gap between her right long finger and proximal transverse crease of the hand was 2 centimeters. There was no gap between her left long finger and proximal transverse crease of the hand.

The Veteran was afforded a VA medical examination in September 2015. Her left and right hands had normal range of motion and no gaps were shown. 

The record indicates that while the Veteran's symptoms periodically vary, they most closely approximate the criteria for a 10 percent disability rating for both the right and left index fingers and non-compensable ratings for right and left thumbs, ring fingers, and little fingers. For the Veteran's index and long fingers, the 10 percent disability ratings are the highest disability ratings available under DC 5229.
For the right and left ring and little fingers, there is no compensable rating available under DC 5230. For the Veteran's right and left thumbs, she would not be entitled to a compensable rating without a gap of one to two inches (2.5 to 5.1 cm) between the thumb pads and the fingers, with the thumbs attempting to oppose the fingers. 

Again, the Board has considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45); however, the analysis in DeLuca does not assist the Veteran, as the ratings deemed warranted in this case are also the maximum disability evaluation based on any limitation of motion of the fingers, and there is no additional limitation of motion of the thumbs based upon pain. 

Migraine Headaches

The Veteran asserts that she is entitled to an initial compensable rating prior to May 29, 2007, then a rating higher than 10 percent prior to September 17, 2015, and then a rating higher than 30 percent after September 17, 2015 for her service-connected migraines. 

Pursuant to DC 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over last several months. A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months. A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, DC 8100 (2015).

The rating criteria do not define "prostrating," nor has the Court. The Board notes, however, that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness." Similarly, WEBSTER'S II NEW COLLEGE DICTIONARY 889 (3rd Ed. 2001), defines the term as "physically or emotionally exhausted; INCAPACITATED."

The Veteran was afforded a VA medical examination in May 2007. At that time, the Veteran reported treating her headaches with Zomig. She reported that while in Iraq in 2005 she had weekly headaches lasting a half day.

The Veteran's May 2008 VA treatment records show that she had recurring headaches since she was in Iraq. At that time, she reported one to two headaches per month lasting a half day. Her headaches worsen initially but later on will gradually relieve. Her headaches were improved by sleeping in a dark and quiet room. 

In January 2012, the Vetera was afforded a VA contract medical examination. At that time she reported headaches once per week lasting for thirty minutes. She also stated that when she was at home she had headaches once a month and had been successful in stopping her headaches with  medication. 

The Veteran's June 2011 VA treatment records show that she was having migraine headaches every two months. In April and October 2013, the Veteran reported having migraines once per month. The Veteran's December 2013 VA treatment records show she was reporting migraines every one to one and a half weeks. In March 2014, the Veteran reported migraine headaches every two weeks. 

In September 2015 the Veteran was afforded another VA medical examination. At that time she reported having two migraines per month that lasted for one hour to one day. The examiner opined that she had characteristic prostrating attacks of pain. The examiner stated that the Veteran had on average one migraine per month over the last several months. The examiner stated that the Veteran's migraines were not productive of severe economic inadaptability.

While the Veteran's symptoms periodically vary, her symptoms meet the criteria for a 30 percent disability rating for the entire time period on appeal. Throughout the time period on appeal, she has demonstrated characteristic prostrating attacks occurring on an average of once a month over the last several months. A 50 percent disability rating cannot be awarded without evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Occasionally, during the time period on appeal the Veteran had reported migraine headaches more than once a month. However, she has also reported that these headaches are not debilitating and can be addressed with medication. Additionally, there is no evidence of severe economic inadaptability.

Extraschedular Analysis

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veterans bilateral hand, knee, and migraine headache disabilities are specifically contemplated by the schedular rating criteria. The Veteran's bilateral hand, knee, and migraine headache disabilities have been manifested by painful motion, limitation of motion, and characteristic prostrating headache attacks. The schedular rating criteria specifically contemplate ratings based on this symptomatology. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5215, 5228, 5229, 5230, 5260, 5261; 4.124a, Diagnostic Code 8100. In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned ratings are therefore adequate.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to an initial disability rating of higher than 10 percent for rheumatoid arthritis of the right knee, based upon limitation of flexion, is denied.

Entitlement to an initial disability rating of 10 percent, but no higher for rheumatoid arthritis of the right knee, based upon limitation of extension, is granted.

Entitlement to an initial disability rating of 10 percent for rheumatoid arthritis of the right hand, based upon limitation of motion of the left index finger, is denied.

Entitlement to an initial disability rating of 10 percent for rheumatoid arthritis of the right hand, based upon limitation of motion of the right index finger, is denied.

Entitlement to an initial disability rating of 30 percent, but no higher, for migraine headaches is granted.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. In a March 2009 rating decision, the RO deferred the issue of entitlement to a TDIU. The RO never adjudicated the issue. Therefore, this issue must be remanded to the RO for adjudication. 

Accordingly, the case is REMANDED for the following action:

After undertaking any necessary development, adjudicate the issue of TDIU.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


